DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 7-20 in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Antecedent basis is required for the limitation that the fins have a spiral shape (claim 10). Although support for this limitation is provided by figure 3, this feature is not discussed in applicant’s specification.
Claim Interpretation
Regarding claim 7, the claim recites the limitation “a forming station for simultaneously forming and filling a container by injecting a pressurized liquid into a preform” in its preamble, however, the preform is not a part of the claimed forming station but is rather worked upon during use of the forming station. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. The courts have held that the inclusion of material or article worked upon imparts patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, limitations directed to the preform will not be given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, it is unclear whether the limitation “a pressurized liquid” (line 6) refers to the pressurized liquid of line 2 or to new pressurized liquid, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the pressurized liquid of line 2. Claims 8-20 are indefinite by dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyoda (WO 2016/047067, machine translation relied upon).

Regarding claim 7, Toyoda discloses a blow molding apparatus using liquid as a pressurized fluid for blow molding (lines 10-13) comprising a plunger pump that pressurizes the liquid (lines 293-298, figure 1, reference numeral 31), a mold (figure 1, reference numeral 1) having a cavity shaped like a bottle to mold the bottle (lines 93-98, figure 1, reference numeral 2), and a nozzle unit provided on the upper side of the mold (lines 109-112, figure 1, reference numeral 10). The bottle body has a shape along the cavity of the mold (lines 304-307). The blow nozzle has a body portion arranged coaxially with the liquid supply path (lines 130-134, figure 1, reference numeral 14b), which is considered to meet the claim limitation of the body defining an axis and having an outlet. A guide groove having a spiral shape to swirl the liquid is provided on the inner peripheral surface of the nozzle (lines 178-187, figure 1, reference numeral 24), which is considered to meet the claim limitation of a swirl imparting element.

Regarding claim 8, Toyoda discloses that the guide groove is located adjacent to the outlet of the nozzle (figure 1).

Regarding claim 9, Toyoda discloses that the guide groove is comprised of a plurality of guide grooves in the form of multi-threaded screws (lines 289-292) and that there is a raised area between the loops of the guide groove (figure 1), which is considered to meet the claim limitation of a fin. It is evident that multiple fins would be provided to separate the plural guide grooves. The fins extend into the injection flowpath since material flows between them in the guide groove.

Regarding claim 10, Toyoda discloses that the raised area extends along the longitudinal axis of the nozzle (figure 1).

Regarding claim 13, Toyoda discloses that the guide groove is provided on the inner peripheral surface of the nozzle (lines 178-187, figure 1, reference numeral 24), indicating that the fins formed between the guide grooves must extend outward from the nozzle body.

Regarding claim 14, Toyoda discloses that the guide groove is provided on the inner peripheral surface of a liquid supply path (lines 178-187, figure 2, reference numeral 13a). The use of the term “provided on” indicates that the grooves are formed within the material defining the liquid supply path and do not extend into the liquid supply path. It is therefore evident that the fins do not extend beyond the cylinder defined by the liquid supply path, leaving a vacant area within the injection flowpath without fins.

Regarding claim 15, Toyoda discloses that a seal body is arranged in liquid flow path (lines 150-157, figure 3, reference numeral 21), which is considered to meet the claim limitation of a closing valve. The seal body moves upward to open the nozzle and downward to contact a seal surface of the blow nozzle (lines 158-170, figure 3, reference numeral 14c). The seal surface is considered to meet the claim limitation of a valve seat since it moves up and down.

Regarding claim 16, Toyoda discloses that seal body has a tapered contact surface with a vertical tip portion that forms a cylindrical rod that forms a close contact with the seal surface to close the nozzle (lines 150-157, figure 3, reference numeral 21a), which is considered to meet the claim limitation of a sealing part. The tip portion is considered to meet the claim limitation of a sealing part of a control rod since it seals the nozzle.

Regarding claim 18, Toyoda discloses that the fins extends only partially between the depth of the groove and the control rod and have a void space between them (figure 3).

Regarding claim 19, Toyoda discloses that the seal body moves through a liquid supply path located above the nozzle (lines 158-170, figure 3, reference numeral 13a), which is therefore considered to meet the claim limitation of a nozzle chamber.

Regarding claim 20, Toyoda discloses that the cylindrical tip is located below or downstream of the guide groove in both the closed (figure 1) and open positions (figure 3). It is therefore evident that the fins between the guide grooves would be located above the cylindrical tip at all times.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (WO 2016/047067, machine translation relied upon) in view of Krulitsch (US 9,862,586).

Regarding claim 11, Toyoda discloses all the claim limitations as set forth above. Toyoda additionally discloses that the liquid introduction path can extend in the axial direction of the liquid supply path (lines 283-288). Toyoda does not explicitly disclose the fins having an arcuate shape.
Krulitsch teaches a filling element for filling a container (abstract) having an annular insert that acts as a swirl body (figure 3, reference numeral 18) when liquid flows through it (column 4, lines 15-23). The insert has blades that extend parallel to the insert axis (figure 5, reference numeral EA) and transition from an upper portion in which the sides of the blade are vertical (column 3, lines 37-52, figure 3, reference numeral 20) to a conical underside that lies against the conical interior surface of a recess (column 4, lines 1-14, figure 2, reference numeral 16). The rounded portion located for some of the distance between the upper and lower ends of the blades is considered to be arcuate since it is curved but does not form a circle (figure 3), and it is evident that a line tangent to the edge of the of blade would be parallel to the axis since the upper end of the blade is vertical.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the guide groove of Toyoda for the blades of Krulitsch. One would have been motivated to do so since Toyoda discloses that the liquid introduction path can extend axially in the direction of the liquid supply path and Krulitsch teaches vertical blades that impart a swirl to a liquid during filling into a container. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (WO 2016/047067, machine translation relied upon).

Regarding claim 12, Toyoda discloses all the claim limitations as set forth above. Toyoda additionally discloses that the fins are slanted relative to the vertical injection axis (figure 2) and that the angle of inclination of the liquid introduction path can be between 0° and 90° (lines 283-288). Toyoda does not explicitly disclose the fins forming an angle with the angle with the injection axis within the range of 24° to 72°.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the angle of inclination fall within the claimed range. One would have been motivated to do so since Toyoda discloses that the liquid introduction path can be angled between 0° and 90°. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (WO 2016/047067, machine translation relied upon) in view of Société (FR 1371972, machine translation relied upon).

Regarding claim 17, Toyoda discloses all the claim limitations as set forth above. Toyoda does not explicitly disclose fins located on the central rod of the seal body.
Société teaches a cannula for filling bottles having a valve system (reference numeral 5) with a central tube for evacuating air (lines 13-22, reference numeral 4). The tube has a sleeve (reference numeral 6) with a central annular duct that communicates with the liquid by projecting it on the walls of the bottle in a helical motion to allow quiet filling without harmful agitation (lines 23-32, reference numeral 7).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control rod of Toyoda with the central annular duct of Société. One would have been motivated to do so since Société teaches a central annular duct that allows filling of a bottle in a helical motion to allow quiet filling without harmful agitation.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-20 of prior U.S. Patent No. 10,737,432 (hereafter referred to as Nascimbeni). This is a statutory double patenting rejection.

Regarding claim 7, Nascimbeni claims a forming station for simultaneously forming and filling a container by injecting a pressurized liquid into a preform, said forming station comprising a pressurized liquid source, a mold having a molding cavity, and an injection nozzle having an outlet extending along an injection axis, the outlet being arranged to be placed in liquid tight contact with the preform, the forming station being arranged to inject a pressurized liquid into the preform from the pressurized liquid source, the injection nozzle further including a swirl imparting element arranged to impart a swirl flow to the pressurized liquid such that the pressurized liquid swirls around the preform axis (column 13, lines 47-60, column 14, lines 1-3).
While Nascimbeni recites additional limitations related to a preform axis, these limitations are not considered to limit the claim since the preform is first recited in the preamble of Nascimbeni and is the article worked upon by claimed forming station. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. The courts have held that the inclusion of material or article worked upon imparts patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115).

Regarding claim 9, Nascimbeni claims the swirl imparting element comprising a plurality of fins extending around the control rod (column 14, lines 39-42). It is evident that the fins must extends across at least part of an injection flowpath or they would otherwise fail to impart swirl to the liquid as required by claim 7.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of U.S. Patent No. 10,737,432 (hereafter referred to as Nascimbeni). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 8, Nascimbeni claims all the claim limitations as set forth above. Nascimbeni additionally claims the swirl imparting element being located in the vicinity of the outlet (column 14, lines 4-6). Nascimbeni does not explicitly claim the swirl imparting element located adjacent to the outlet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the swirl imparting element adjacent to outlet. One would have been motivated to do so since Nascimbeni claims the swirl imparting element located near the outlet. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 11, Nascimbeni claims each fin comprising an upstream end and downstream end, the tangent of the upstream being substantially parallel to the injection axis, the fin being arcuate between the upstream end and the downstream end (column 14, lines 30-35).

Regarding claim 12, Nascimbeni claims two successive fins forming an angle with the injection axis within the range of 24° to 72° (column 14, lines 36-38).

Regarding claim 13, Nascimbeni claims the cross section in a radial plane of each fin extending from the control rod to the nozzle body (column 14, lines 43-45).

Regarding claims 14 and 18, Nascimbeni claims the cross section in a radial plane of each fin extending over only a part of the distance separating the control rod and the nozzle body (column 14, lines 55-58).

Regarding claim 15, Nascimbeni claims the injection nozzle comprising a closing valve and a valve seat, the closing valve being movable between a closed position wherein the closing valve is applied in a liquid tight manner against the valve seat to prevent the pressurized liquid from flowing through the outlet and an opened position wherein the closing valve is spaced from the valve seat to allow liquid to flow through the outlet (column 14, lines 7-16).

Regarding claim 16, Nascimbeni claims the closing valve comprising a control rod extending along the injection axis in the injection flow, said control rod comprising a sealing part placed in liquid tight contract with the valve seat in the closed position of the closing valve (column 14, lines 16-20).

Regarding claim 17, Nascimbeni claims the fins extending from the control rod towards the nozzle body (column 14, lines 48-49).

Regarding claim 19, Nascimbeni claims the injection nozzle comprising a nozzle body defining the outlet and a nozzle chamber extending upstream of the outlet, the control rod extending and being movable inside said nozzle chamber (column 14, lines 22-26).

Regarding claim 20, Nascimbeni claims the swirl imparting element extending upstream or downstream of the sealing part of the control rod (column 14, lines 27-29).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of U.S. Patent No. 10,737,432 (hereafter referred to as Nascimbeni) in view of Société (FR 1371972, machine translation relied upon).

Regarding claim 10, Nascimbeni claims all the claim limitations as set forth above. Nascimbeni does not explicitly claim the fins forming a spiral.
Société teaches a cannula for filling bottles having a valve system (reference numeral 5) with a central tube for evacuating air (lines 13-22, reference numeral 4). The tube has a sleeve (reference numeral 6) with a spiral central annular duct that communicates with the liquid by projecting it on the walls of the bottle to allow quiet filling without harmful agitation (lines 23-32, reference numeral 7). The central annular duct is located below the valve (figure).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fins of Naximbeni with the spiral of Société. One would have been motivated to do so since Société teaches a central annular duct that allows filling of a bottle in a helical motion to allow quiet filling without harmful agitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747